Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This correspondence is in response to the Amendment/Request for Reconsideration-After Non-Final Rejection filed on 03/14/2022.  Claims 1-4, 9-15 and 18-20 are pending.  



Allowable Subject Matter
Claims 5-8 and 16-17 are canceled.
Claims 1-4, 9-15 and 18-20 are allowed over prior art of record.
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).
The cited prior art of record, Liu et al. (CN 107293555 A; hereinafter “Liu”), Park et al. (US 20180151842 A1; hereinafter “Park”) and Kim et al. (EP 3331022 A1; hereinafter “Kim”) has been found to be the closest prior art.



The closest prior art of record, alone or in combination, does not expressly disclose all the limitations of the independent claims 1, and 14 including an orthographic projection of the third electrode plate on the substrate overlaps an orthographic projection of the first pixel capacitor electrode plate on the substrate, and an interlayer insulating layer is arranged between the third electrode plate and the first pixel capacitor electrode plate. Dependent claims are allowed for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NILUFA RAHIM/Primary Examiner, Art Unit 2893